    Case 1:19-mj-00206-TCB Document 1 Filed 05/06/19 Page 1 of 2 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                   ALEXANDRIA DIVISION                                E A V 5L!


                                                                         Al

UNITED STATES OF AMERICA                                   Criminal No.; 1:19-MJ-
                                                           Misdemeanor
               V.



AISHA ABDUSH-SHAKUR,                                       Court Date: July 8, 2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor - 7512615)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about April 2, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern

District of Virginia, the defendant, AISHA ABDUSH-SHAKUR, did unlawEilly, knowingly,

and intentionally possess a mixture and substance which contained a detectable amount of

marijuana, a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844)




                                                    Respectfully Submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                                    Evan P. Clark
                                                    Special Assistant United States Attorney
Case 1:19-mj-00206-TCB Document 1 Filed 05/06/19 Page 2 of 2 PageID# 2
